      Case: 3:21-cv-00100-MPM-DAS Doc #: 5 Filed: 05/18/21 1 of 2 PageID #: 16




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


JAMES MORRIS                                                                               PLAINTIFF

v.                                                   CIVIL ACTION NO. 4:21-CV-48-MPM-DAS

CLARKSDALE SOCIAL SECURITY OFFICE
AND MS. BARBERRY                                                                       DEFENDANTS

                                     CONSOLIDATED WITH

JAMES MORRIS                                                                               PLAINTIFF

v.                                                  CIVIL ACTION NO. 3:21-CV-100-NBB-DAS

COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT


                           ORDER DIRECTING REFILING OF
                       MOTION TO PROCEED IN FORMA PAUPERIS

        Before the court are James Morris’s affidavits of poverty requesting he be permitted to

“proceed in forma pauperis status because he is unable to pay without hardship.” Mr. Morris’s

affidavits were filed in each of the above-referenced cases; however, neither submission utilizes

the proper form or contains the information required under 28 U.S.C. § 1915 to enable the court

to determine whether Mr. Morris has the financial ability to pay the costs of these proceedings.

        Accordingly, it is ORDERED that the plaintiff must, no later than June 4, 2021,

complete and submit the Application to Proceed in District Court without Prepaying Fees or

Costs (Short Form).1 Failure to comply with this Order will lead to a denial of the application.



1
 The Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) containing
all the information necessary for the undersigned to properly consider plaintiff’s motion may be accessed
at https://www.uscourts.gov/forms/fee-waiver-application-forms/application-proceed-district-court-
without-prepaying-fees-or-0.
Case: 3:21-cv-00100-MPM-DAS Doc #: 5 Filed: 05/18/21 2 of 2 PageID #: 17




 SO ORDERED, this the 18th day of May, 2021.

                                 /s/ David A. Sanders
                                 UNITED STATES MAGISTRATE JUDGE
